DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on January 31, 2022, hereinafter “Reply”, after non-final rejection of November 29, 2021, hereinafter “Non-Final Rejection”.  In the Reply, claims 1, 9, and 16 have been amended, claims 2 and 18 have been cancelled, and no claims have been added.  Furthermore, in the Examiner’s Amendment below, claims 1, 9, and 16 have been amended.  Thus, with this Office action, claims 1, 3-17, and 19-20 remain pending in the application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment was discussed in interviews with Applicant’s representative, Steven VerSteeg, on February 22, 2022 and February 24, 2022.  

1.	(Currently Amended)	A data storage device, comprising:
	a memory device; and
	a controller coupled to the memory device, wherein the controller is configured to:
determine a fullness of at least one open zone in a zone namespace (ZNS) environment, wherein the fullness is less than a total capacity of the at least one 
determine an age of the at least one open zone in the ZNS environment; 
calculate a priority for the at least one open zone based upon the determined fullness and the determined age; and
process zone-append commands for the at least one open zone based upon the calculated priority, wherein the s contain[[s]] a of the at least one open zone in the ZNS environment, wherein the calculated priority of the at least one open zone is higher than a calculated priority of another open zone in the ZNS environment, the zone-append commands of the at least one open zone are scheduled before other zone-append commands of the another open zone, the at least one open zone is filled prior to the at least one open zone being closed, and the calculated priority increases when the determined age increases or the determined fullness increases

2.	(Cancelled) 

3.	(Previously Presented)	The data storage device of claim 1, wherein the controller is configured to determine the fullness, determine the age, and calculate the priority for all open zones of the ZNS environment.

4.	(Previously Presented)	The data storage device of claim 3, wherein the controller is configured to process the zone-append commands in order of priority from a high priority to a low priority.

5.	(Original)	The data storage device of claim 1, wherein the controller comprises a zone-append command scheduler.

6.	(Original)	The data storage device of claim 5, wherein the controller is further configured to send the calculated priority to the zone-append command scheduler.

7.	(Previously Presented)	The data storage device of claim 1, wherein calculating the priority comprises adding together the determined fullness and the determined age.



9.	(Currently Amended)	A data storage device, comprising:
	a memory device; and
	a controller coupled to the memory device, wherein the controller comprises:
a command fetcher;
a command executor;
a flash interface module coupled to the memory device; and
a zone-append command scheduler coupled to the command fetcher, the command executor, and the flash interface module, wherein the zone-append command scheduler is configured to: 
receive a zone-append command, wherein:
the zone-append command is based on a calculated priority;
the calculated priority is based on a fullness of at least one open zone and an age of the at least one open zone;
the fullness is less than a total capacity of the at least one 
the zone-append command contains [[the]] a same address as the at least one open zone in a zone namespace (ZNS) environment; and 
the calculated priority of the at least one open zone is higher than a calculated priority of another open zone in the ZNS environment, the zone-append command of the at least one open zone is scheduled before other zone-append commands of the another open zone, the at least one open zone is filled prior to the at least one open zone being closed, and the calculated priority increases when the age increases or the fullness increases

10.	(Original)	The data storage device of claim 9, wherein the zone-append command scheduler monitors an age of each zone in a zone namespace (ZNS) environment.

11.	(Previously Presented)	The data storage device of claim 10, wherein the zone-append command scheduler monitors a fullness of each zone in the ZNS environment.

12.	(Previously Presented)	The data storage device of claim 9, wherein the zone-append command scheduler is configured to instruct the command fetcher to fetch commands for each of zones based upon a calculated priority for each of the zones.

13.	(Previously Presented)	The data storage device of claim 12, wherein the calculated priority for each of the zones is based upon an age of each of the zones and a fullness of each of the zones.

14.	(Original)	The data storage device of claim 9, wherein the zone-append command scheduler is configured to provide a higher priority to zone-append commands to be written to a zone that has a longer period of time open compared to another zone.

15.	(Original)	The data storage device of claim 9, wherein the zone-append command scheduler is configured to provide a higher priority to zone-append commands to be written to a zone that is closer to being full as compared to another zone.

16.	(Currently Amended)	A data storage device, comprising:
	a memory device;
	a controller coupled to the memory device; and
	means to schedule zone-append commands based upon an age of at least one open zone[[s]] and a fullness of the at least one open zone[[s]] in a zone namespace (ZNS) environment, wherein the fullness is less than a total capacity of the at least one [[an]] open zone, wherein the s contain[[s]] a the at least one the at least one open zone[[s]] and the fullness of the at least one open zone[[s]], and wherein the calculated priority of the at least one open zone is higher than a calculated priority of another open zone in the ZNS environment, the zone-append commands of the at least one open zone are scheduled before other zone-append commands of the another open zone, the at least one open zone is filled prior to the at least one open zone being closed, and the calculated priority increases when the age increases or the fullness increases.

17.	(Original)	The data storage device of claim 16, further comprising means to determine an age of all open zones.

18.	(Cancelled)	

19.	(Original)	The data storage device of claim 16, further comprising means to instruct a command fetcher to fetch commands in accordance with instructions from the means to schedule.

20.	(Original)	The data storage device of claim 16, further comprising means to monitor zone states of all open zones.


The Examiner's statement of reasons for allowance is as followed.

The independent claim 1 recites:
A data storage device, comprising:
	a memory device; and
	a controller coupled to the memory device, wherein the controller is configured to:
determine a fullness of at least one open zone in a zone namespace (ZNS) environment, wherein the fullness is less than a total capacity of the at least one open zone;
determine an age of the at least one open zone in the ZNS environment; 
calculate a priority for the at least one open zone based upon the determined fullness and the determined age; and
process zone-append commands for the at least one open zone based upon the calculated priority, wherein the zone-append commands contain a same address as an open zone of the at least one open zone in the ZNS environment, wherein the calculated priority of the at least one open zone is higher than a calculated priority of another open zone in the ZNS environment, the zone-append commands of the at least one open zone are scheduled before other zone-append commands of the another open zone, the at least one open zone is filled prior to the at least one open zone being closed, and the calculated 

When considering the independent claim 1 as a whole, the prior art of record does not teach the limitations:  A data storage device, comprising:  a memory device; and a controller coupled to the memory device, wherein the controller is configured to: determine a fullness of at least one open zone in a zone namespace (ZNS) environment, wherein the fullness is less than a total capacity of the at least one open zone; determine an age of the at least one open zone in the ZNS environment; calculate a priority for the at least one open zone based upon the determined fullness and the determined age; and process zone-append commands for the at least one open zone based upon the calculated priority, wherein the zone-append commands contain a same address as an open zone of the at least one open zone in the ZNS environment, wherein the calculated priority of the at least one open zone is higher than a calculated priority of another open zone in the ZNS environment, the zone-append commands of the at least one open zone are scheduled before other zone-append commands of the another open zone, the at least one open zone is filled prior to the at least one open zone being closed, and the calculated priority increases when the determined age increases or the determined fullness increases.

Therefore, in the context of the independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of the independent claim 1 is allowable.

The independent claim 9 recites:
A data storage device, comprising:
	a memory device; and
	a controller coupled to the memory device, wherein the controller comprises:
a command fetcher;
a command executor;
a flash interface module coupled to the memory device; and
a zone-append command scheduler coupled to the command fetcher, the command executor, and the flash interface module, wherein the zone-append command scheduler is configured to: 
receive a zone-append command, wherein:
the zone-append command is based on a calculated priority;
the calculated priority is based on a fullness of at least one open zone and an age of the at least one open zone;
the fullness is less than a total capacity of the at least one open zone; and
the zone-append command contains a same address as the at least one open zone in a zone namespace (ZNS) environment; and 
process the zone-append command for the at least one open zone based upon the calculated priority, wherein the calculated priority of the at least one open zone is higher than a calculated priority of another open 

When considering the independent claim 9 as a whole, the prior art of record does not teach the limitations:  A data storage device, comprising:  a memory device; and a controller coupled to the memory device, wherein the controller comprises: a command fetcher; a command executor; a flash interface module coupled to the memory device; and a zone-append command scheduler coupled to the command fetcher, the command executor, and the flash interface module, wherein the zone-append command scheduler is configured to: receive a zone-append command, wherein: the zone-append command is based on a calculated priority; the calculated priority is based on a fullness of at least one open zone and an age of the at least one open zone; the fullness is less than a total capacity of the at least one open zone; and the zone-append command contains a same address as the at least one open zone in a zone namespace (ZNS) environment; and process the zone-append command for the at least one open zone based upon the calculated priority, wherein the calculated priority of the at least one open zone is higher than a calculated priority of another open zone in the ZNS environment, the zone-append command of the at least one open zone is scheduled before other zone-append commands of the another open zone, the at least one open zone is filled prior to the at least one open zone being closed, and the calculated priority increases when the age increases or the fullness increases. 

Therefore, in the context of the independent claim 9 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of the independent claim 9 is allowable.

The independent claim 16 recites:
A data storage device, comprising:
	a memory device;
	a controller coupled to the memory device; and
	means to schedule zone-append commands based upon an age of at least one open zone and a fullness of the at least one open zone in a zone namespace (ZNS) environment, wherein the fullness is less than a total capacity of the at least one open zone, wherein the zone-append commands contain a same address as the at least one open zone in the ZNS environment, wherein a priority is calculated based upon the age of the at least one open zone and the fullness of the at least one open zone, and wherein the calculated priority of the at least one open zone is higher than a calculated priority of another open zone in the ZNS environment, the zone-append commands of the at least one open zone are scheduled before other zone-append commands of the another open zone, the at least one open zone is filled prior to the at least one open zone being closed, and the calculated priority increases when the age increases or the fullness increases.

When considering the independent claim 16 as a whole, the prior art of record does not teach the limitations:  A data storage device, comprising:  a memory device; a controller coupled to the memory device; and means to schedule zone-append commands based upon an age of at least one open zone and a fullness of the at least one open zone in a zone namespace (ZNS) environment, wherein the fullness is less than a total capacity of the at least one open zone, wherein the zone-append commands contain a same address as the at least one open zone in the ZNS environment, wherein a priority is calculated based upon the age of the at least one open zone and the fullness of the at least one open zone, and wherein the calculated priority of the at least one open zone is higher than a calculated priority of another open zone in the ZNS environment, the zone-append commands of the at least one open zone are scheduled before other zone-append commands of the another open zone, the at least one open zone is filled prior to the at least one open zone being closed, and the calculated priority increases when the age increases or the fullness increases.

Therefore, in the context of the independent claim 16 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of the independent claim 16 is allowable.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kannan et al. (US 2021/0232331 A1) discloses a storage system, blades, removable modules, and method of configuring a storage system. The storage system has blades with computing resources and storage resources. At least one of the blades has, or has added, one or more removable modules.
Peh et al. (US 2021/0026547 A1) discloses devices, methods, and media are described for runtime memory allocation to avoid defects. One embodiment includes assigning a plurality of memory blocks of a memory sub-system to a plurality of erase groups, such that each erase group of the plurality of erase groups comprises two or more memory blocks of the plurality of memory blocks. A bad block association is determined for each erase group of the plurality of erase groups. Prior to a memory condition being met, memory resources of the memory sub-system are allocated by erase group based on a first set of criteria which are based at least in part on the bad block association for each erase group in order to prioritize use of erase groups with fewer bad blocks. After the memory condition has been met, the memory resources of the memory sub-system are then allocated by erase group according to a second set of 
Guo et al. (US 2021/0019083 A1) discloses a method begins or continues by a computing device of a dispersed storage network (DSN) determining an error with a first write request in a first zone of a plurality of zones of a memory device of a storage unit of DSN, where the first zone includes a first set of sequential blocks that are in a first logical and physical location of the memory device. The method continues with the computing device abandoning pending write requests to the first zone. The method continues with reassigning the first write request to a second zone of the memory device, where the second zone includes a second set of sequential blocks that are in a second logical and physical location of the memory device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/T.B.V./Patent Examiner, Art Unit 2136

 /CHARLES RONES/ Supervisory Patent Examiner, Art Unit 2136